                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


LATONIA MANN,                                      )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:18-CV-01046-NCC
                                                   )
MISSOURI IN HOME SERVICES, LLC,                    )
                                                   )
            Defendant.                             )


                                MEMORANDUM AND ORDER

       This matter is before the Court on the Affidavit of defendant counsel, Christopher Bent,

in support of his request for reasonable attorney’s fees (Doc. 51). On October 17, 2019, the

Court granted, in part and denied, in part Defendant’s Motion for Sanctions for Plaintiff’s Failure

to Appear at Deposition (Doc. 49). In that order, the Court partially granted Defendant’s request

for sanctions and indicated that Plaintiff’s counsel shall pay defense counsel for the court

reporter’s non-appearance fee, for defense counsel’s time spent waiting for Plaintiff and her

counsel to appear for Plaintiff’s deposition, and for a portion of defense counsel’s time spent on

briefing the motion for sanctions (Id.). The Court directed defense counsel to file his applicable

billing records and an associated affidavit in support of his requests for attorney’s fees (Id.).

Defense counsel timely complied with this Court’s order (Doc. 51). In his affidavit, Mr. Bent

indicates that his rate is $235.00 per hour and that he billed $2,350.00 for the time he spent

waiting for the deposition to commence and for briefing the motion for sanctions (Id. at 2). In

support of his affidavit and attorney’s fees request, Mr. Bent also submitted his associated billing

records in which he indicates that he spent six hours drafting the motion for sanctions and related
memorandum in support, three hours drafting his reply brief, and one hour waiting for Plaintiff

and counsel to appear for the deposition (Id. at 4).

       Pursuant to Federal Rule of Civil Procedure 37, the Court determined that an award of

costs and attorney’s fees in this action is appropriate. The Court previously awarded the costs in

the amount of $150.00 for the court reporter’s non-appearance fee. Turning to the Court’s award

of attorney’s fees, the Court also determined that defense counsel is entitled to an award of his

fees for the time he spent waiting for Plaintiff and her counsel to appear at the deposition and for

a portion of his time spent briefing the motion for sanctions. The Court does not take lightly the

imposition of sanctions, and accepts plaintiff counsel’s explanation that this was a mistake in

communication and not an intentional act. The information provided by defense counsel

supports an award for $235.00 for the hour he spent waiting for the deposition to commence.

Upon review of the affidavit and associated billing records, the Court finds that an award of

$352.50 representing 1.5 hours of work at defense counsel’s hourly rate is warranted for defense

counsel’s briefing of the motion for sanctions. As noted in the Court’s prior order, the

underlying dispute could have been largely addressed between counsel. However, the motion for

sanctions was meritorious as neither Plaintiff nor Plaintiff’s counsel appeared for Plaintiff’s

deposition and Plaintiff’s counsel has had some issues with communication by telephone. Thus,

a reasonable award of attorney’s fees as indicated is warranted. See Goodyear Tire & Rubber

Co. v. Haeger, 137 S. Ct. 1178, 1187 (2017) (“The complaining party . . . may recover only the

portion of his fees that he would not have paid but for the misconduct”) (internal quotations

omitted).

       Accordingly,




                                                  2
       IT IS HEREBY ORDERED that Plaintiff’s counsel shall pay defense counsel $587.50

in attorney’s fees.

Dated this 8th day of November, 2019.


                                                  /s/ Noelle C. Collins
                                               NOELLE C. COLLINS
                                               UNITED STATES MAGISTRATE JUDGE




                                           3
